DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, lines 13, 21, 27 and 34 recite “an impurity concentration”. It is not clear, from these limitations, whether or not these are intended to be the same concentrations or different concentrations since the names are the same. This issues render the claim indefinite. For the purposes of examination, these limitations will be interpreted as “a first impurity concentration”, “a second impurity concentration”, “a third impurity concentration”, and “a fourth impurity concentration”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KINOSHITA (US 20180138264).
Regarding claim 1, KINOSHITA discloses a silicon carbide semiconductor device, comprising: 
a semiconductor substrate (SiC body comprising elements 1-8, para 28-29) containing silicon carbide, having a first main surface (top surface of 7/8, see fig 1A) and a second main surface (lower surface of 1, see fig 1A) opposite to each other; 
a first semiconductor region of a first conductivity type (n- layer 2, see fig 1A, para 28), provided in the semiconductor substrate; 
a second semiconductor region of a second conductivity type (p-region 6, see fig 1, para 29), provided between the first main surface of the semiconductor substrate and the first semiconductor region; 
a plurality of third semiconductor regions of the first conductivity type (n+ regions 7, see fig 1, 7, para 38), selectively provided between the first main surface of the semiconductor substrate and the second semiconductor region; 
a plurality of fourth semiconductor regions of the first conductivity type (regions of 5a and 5b, see fig 1, para 28), provided between the first semiconductor region and the second semiconductor region, impurity concentrations of the plurality of fourth semiconductor regions higher than an impurity concentration of the first semiconductor region (5 is n and 2 is n-, see fig 1); 
a plurality of trenches (trenches 16, see fig 1, para 28) each penetrating a corresponding third semiconductor region of the plurality of third semiconductor regions and the second semiconductor region, and reaching the plurality of fourth semiconductor regions (16 penetrate 7 and 6 into 5, para 1A); 
a plurality of gate electrodes (fig 1, 10, para 31) each provided in a corresponding one of the plurality of trenches via a gate insulating film (fig 1, 9, para 31); 
a fifth semiconductor region of the first conductivity type (n+ region, see fig 1, para 28), provided between the second main surface of the semiconductor substrate and the first semiconductor region, an impurity concentration of the fifth semiconductor region higher than the impurity concentration of the first semiconductor region (1 is n+ and 2 is n-, see fig 1); 
a plurality of first second-conductivity-type high-concentration regions of the second conductivity type (portion of p+ region 3a directly under the trenches 16, see fig 1, para 32 and figure I below), selectively provided at positions closer to the second main surface than are bottoms of the plurality of trenches (3a is closer to the bottom surface of 1 than 16 is, see fig 1), separate from the second semiconductor region (the regions of 3a under the trenches are separated from 6, see fig 1A) and facing the plurality of trenches, respectively, in a depth direction, impurity concentrations of the plurality of the first second-conductivity-type high-concentration regions higher than an impurity concentration of the second semiconductor region (3a is p+ and 6 is p, see fig 1a); 
a plurality of second second-conductivity-type high-concentration regions of the second conductivity type (p+ regions 3b between the trenches, see fig 1B, para 32), selectively provided at positions closer to the first main surface than is the plurality of first second-conductivity-type high-concentration regions (3b is closer to the top surface of 7 than the parts of 3a under the trenches, see fig 1A-B), separate apart from the plurality of trenches and the plurality of first second-conductivity-type high-concentration regions (3b is at a different place than 16 and the portions of 3a under 16, see fig 1A-1B), the plurality of second second-conductivity-type high-concentration regions being in contact with the second semiconductor region (3b is in contact with 6, see fig 1B) impurity concentrations of the plurality of second second-conductivity-type high-concentration regions higher than the impurity concentration of the second semiconductor region (3b is p+ and 6 is p, see fig 1B); 
a first electrode electrically connected to the second semiconductor region and the third semiconductor regions (fig 1, 13, para 31); and 
a second electrode (fig 1, 14, para 30) electrically connected to the fifth semiconductor region, 
wherein each of the plurality of first second-conductivity-type high-concentration regions has a first edge that faces the second main surface (lower edges of 3b, see fig 1B) and each of the plurality of second second- conductivity-type high-concentration regions has a second edge that faces the second main surface (lower edge of 3a, see fig 1A) and that is positioned closer to the first main surface than is the first edge of the each of the plurality of first second-conductivity-type high-concentration regions (the lower edges of 3b are lower than the lower edges of 3a, see fig 1A-B).
Regarding claim 4, KINOSHITA discloses the silicon carbide semiconductor device according to claim 1, further comprising a plurality of first-conductivity-type high-concentration regions of the first conductivity type (regions of 5a can be defined which have a higher concentration of dopants than 2, see fig 1B, para44), selectively provided in the fourth semiconductor regions, separate from the plurality of trenches and the plurality of first second-conductivity-type high-concentration regions (a region of 5a can be defined that is not in direct contact with the regions of 3a under trenches 16, see fig 1B), at positions closer to the second main surface than is the plurality of second second- conductivity-type high-concentration regions in the depth direction (5a is lower than 3b, see fig 1B), the plurality of first- conductivity-type high-concentration regions facing and being in contact with the plurality of second second-conductivity-type high-concentration regions in the depth direction (a region of 5a can be defined that is in at least indirect contact with 3b, see fig 1B), and having an impurity concentrations of the plurality of first-conductivity-type high-concentration regions higher than the impurity concentration of the first semiconductor region (3 has a higher n-type impurity concentration than 2, see fig 1B, para 44).
Regarding claim 5, KINOSHITA discloses the silicon carbide semiconductor device according to claim 4, wherein the each of the plurality of first second-conductivity-type high-concentration regions has a third edge facing the first main surface, and the second edge of the each of the plurality of second second-conductivity-type high-concentration regions is positioned closer to the first main surface than is the third edge of the each of the plurality of first second- conductivity-type high-concentration regions (top edges of 3b are closer to the top surface than top edges of 3a, see fig 1A-B).
Regarding claim 6, KINOSHITA discloses the silicon carbide semiconductor device according to claim 4, wherein the second edge of the each of the plurality of second second-conductivity-type high-concentration regions is a flat surface parallel to the second main surface (top surfaces of 3b are flat surfaces parallel to the top surface of 7, see fig 1B).
Regarding claim 8, KINOSHITA discloses the silicon carbide semiconductor device according to claim 1, wherein a distance from one of the plurality of first second-conductivity-type high- concentration regions to an adjacent one of the plurality of second second-conductivity-type high-concentration regions in a direction parallel to the first main surface is at most 1.1 um (a horizontal distance between 3a and 3b is zero, see fig 1B).
Regarding claim 14, KINOSHITA discloses a silicon carbide semiconductor device, comprising: 
a semiconductor substrate (SiC body comprising elements 1-8, para 28-29) containing silicon carbide, having a first main surface (top surface of 7/8, see fig 1A) and a second main surface (lower surface of 1, see fig 1A) opposite to each other; 
a first semiconductor region of a first conductivity type (n- layer 2, see fig 1A, para 28), provided in the semiconductor substrate; 
a second semiconductor region of a second conductivity type (p-region 6, see fig 1, para 29), provided between the first main surface of the semiconductor substrate and the first semiconductor region; 
a plurality of third semiconductor regions of the first conductivity type (n+ regions 7, see fig 1, 7, para 38), selectively provided between the first main surface of the semiconductor substrate and the second semiconductor region; 
a plurality of fourth semiconductor regions of the first conductivity type (regions of 5a and 5b, see fig 1, para 28), provided between the first semiconductor region and the second semiconductor region and having an impurity concentration higher than an impurity concentration of the first semiconductor region (5 is n and 2 is n-, see fig 1); 
a plurality of trenches (trenches 16, see fig 1, para 28) each penetrating a corresponding third semiconductor region of the plurality of third semiconductor regions and the second semiconductor region, and reaching the plurality of fourth semiconductor regions (16 penetrate 7 and 6 into 5, para 1A); 
a plurality of gate electrodes (fig 1, 10, para 31) each provided in a corresponding one of the plurality of trenches via a gate insulating film (fig 1, 9, para 31); 
a fifth semiconductor region of the first conductivity type (n+ region, see fig 1, para 28), provided between the second main surface of the semiconductor substrate and the first semiconductor region, the fifth semiconductor region having an impurity concentration higher than the impurity concentration of the first semiconductor region (1 is n+ and 2 is n-, see fig 1); 
a plurality of first second-conductivity-type high-concentration regions of the second conductivity type (portion of p+ region 3a directly under the trenches 16, see fig 1, para 32 and figure I below), selectively provided at positions closer to the second main surface than are bottoms of the plurality of trenches (3a is closer to the bottom surface of 1 than 16 is, see fig 1), separate from the second semiconductor region (the regions of 3a under the trenches are separated from 6, see fig 1A) and facing the plurality of trenches, respectively, in a depth direction, the plurality of first second- conductivity-type high-concentration regions having an impurity concentration higher than an impurity concentration of the second semiconductor region (3a is p+ and 6 is p, see fig 1a); 
a plurality of second second-conductivity-type high-concentration regions of the second conductivity type (p+ regions 3b between the trenches, see fig 1B, para 32), selectively provided at positions closer to the first main surface than is the plurality of first second-conductivity-type high-concentration regions (3b is closer to the top surface of 7 than the parts of 3a under the trenches, see fig 1A-B), separate from the plurality of trenches and the plurality of first second-conductivity-type high-concentration regions (3b is at a different place than 16 and the portions of 3a under 16, see fig 1A-1B), the plurality of second second-conductivity-type high-concentration regions being in contact with the second semiconductor region (3b is in contact with 6, see fig 1B) and having an impurity concentration higher than the impurity concentration of the second semiconductor region (3b is p+ and 6 is p, see fig 1B); 
a first electrode electrically connected to the second semiconductor region and the third semiconductor regions (fig 1, 13, para 31); and 
a second electrode (fig 1, 14, para 30) electrically connected to the fifth semiconductor region, 
wherein each of the plurality of first second-conductivity-type high-concentration regions has a first edge that faces the second main surface (lower edges of 3b, see fig 1B) and each of the plurality of second second- conductivity-type high-concentration regions has a second edge that faces the second main surface (lower edge of 3a, see fig 1A) and that is positioned closer to the first main surface than is the first edge of the each of the plurality of first second-conductivity-type high-concentration regions (the lower edges of 3b are lower than the lower edges of 3a, see fig 1A-B).

    PNG
    media_image1.png
    527
    600
    media_image1.png
    Greyscale

Figure I – KINOSHITA figure 1B with added annotations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KINOSHITA (US 20180138264) in view of WAKIMOTO (US 20170221714).
Regarding claim 2, KINOSHITA discloses the silicon carbide semiconductor device according to claim 1, wherein
the second edge of the each of the plurality of second second-conductivity-type high-concentration regions is positioned closer to the first main surface than is the concentration peak position of the plurality of first second-conductivity-type high-concentration regions (every part of 3b is closer to the top surface than every part of 3a, see fig 1A-B).
KINOSHITA fails to disclose a device wherein the impurity concentration of the plurality of first second-conductivity-type high- concentration regions decreases with increasing distance from a concentration peak position, toward the first main surface and the second main surface along the depth direction, the concentration peak position indicating a maximum value of the impurity concentrations of the plurality of first second-conductivity-type high-concentration regions.
WAKIMOTO discloses a device wherein the impurity concentration of the plurality of first second-conductivity-type high- concentration regions decreases with increasing distance from a concentration peak position, toward the first main surface and the second main surface along the depth direction, the concentration peak position indicating a maximum value of the impurity concentrations of the plurality of first second-conductivity-type high-concentration regions (p-region 4 has a peak in its impurity concentration in 13 that decreases in 4a and 4b, see fig 18, para 54).
KINOSHITA and WAKIMOTO are analogous art because they both are directed towards trench gate semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KINOSHITA with the gradient doping of WAKIMOTO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KINOSHITA with the gradient doping of WAKIMOTO in order to reduce leak defects and increase yield (see WAKIMOTO para 134).  
Regarding claim 7, KINOSHITA discloses the silicon carbide semiconductor device according to claim 4.
KINOSHITA fails to disclose a device, wherein the each of the plurality of first second-conductivity-type high-concentration regions has a third edge facing the first main surface and a distance from the second edge of the each of the plurality of second second-conductivity-type high-concentration regions to the first edge of the each of the plurality of first second-conductivity-type high-concentration regions is at least a distance from the second semiconductor region to the third edge of the each of the plurality of first second-conductivity-type high-concentration regions in the depth direction.
WAKIMOTO discloses a device, wherein the each of the plurality of first second-conductivity-type high-concentration regions has a third edge facing the first main surface and a distance from the second edge of the each of the plurality of second second-conductivity-type high-concentration regions to the first edge of the each of the plurality of first second-conductivity-type high-concentration regions is at least a distance from the second semiconductor region to the third edge of the each of the plurality of first second-conductivity-type high-concentration regions in the depth direction (a distance from the bottom of 12 to the bottom of 11 can be larger than a distance from a bottom of 4a to the top of 11, see fig 18, para 86).
KINOSHITA and WAKIMOTO are analogous art because they both are directed towards trench gate semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KINOSHITA with the doping geometry of WAKIMOTO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KINOSHITA with the doping geometry of WAKIMOTO in order to reduce leak defects and increase yield (see WAKIMOTO para 134).  
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KINOSHITA (US 20180138264) in view of KINOSHITA-2 (US 20180197983).
Regarding claim 3, KINOSHITA discloses the silicon carbide semiconductor device according to claim 1.
KINOSHITA fails to disclose a device, wherein the second edge of the each of the plurality of second second-conductivity-type high-concentration regions has a curved shape protruding toward the second main surface.
KINOSHITA-2 discloses a device, wherein the second edge of the each of the plurality of second second-conductivity-type high-concentration regions has a curved shape protruding toward the second main surface (a bottom edge of 3 has a curved shape, see fig 1A, para 54).
KINOSHITA and KINOSHITA-2 are analogous art because they both are directed towards trench gate semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KINOSHITA with the curved edge of a doped region of KINOSHITA-2 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KINOSHITA with the curved edge of a doped region of KINOSHITA-2 in order to improve reliability (see KINOSHITA-2, para 56).
Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 14, the applicant argues that KINOSHITA does not disclose a device comprising “a plurality of second second-conductivity-type high-concentration regions of the second conductivity type, … separate apart from … the plurality of first second-conductivity-type high-concentration regions” since regions 3a and 3b of KINOSHITA are in direct contact.  This argument is unpersuasive, since the claim requires “a plurality of second second-conductivity-type high-concentration regions” and “plurality of first second-conductivity-type high-concentration regions”, and regions are arbitrary volumes of the device.  The regions of 3a directly underneath the trenches 16 are a plurality of semiconductor regions which are heavily doped to a second conductivity type (p-type, see fig 1B, para 32) and those regions are not in direct contact with the first second-conductivity-type high-concentration regions, which are the regions 3b (see fig 1B and figure I above).  The examiner notes that the claim does not require that the two different sets of regions be separated from each other by any specific layer, or that they be electrically isolated from each other by p-n region boundaries.  For at least this reason, and those given in the rejection above, KINOSHITA discloses every element of claims 1 and 14.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811